PER CURIAM.
The order of the trial court setting aside a default and default judgment on liability entered against appellee is affirmed upon a holding that the challenged ruling does not constitute a gross abuse of the trial court’s discretion in such matters. See North Shore Hospital, Inc. v. Barber, 143 So.2d 849 (Fla.1962); Florida Aviation Academy v. Charter Air Center, Inc., 449 So.2d 350 (Fla. 1st DCA 1984); General Finance Corp. of Florida v. Nortkside Bank of Miami, 212 So.2d 917 (Fla. 3d DCA 1968).
Affirmed.